FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                          Wednesday, October 26, 2022

  District Clerk Coryell County
  Box 4
  Gatesville, TX 76528
  * Delivered Via E-Mail *

  Re: Serrano, Carlos Eugenio
  CCA No. WR-94,016-02                                                                  COA No. 10-22-00185-CR
  Trial Court Case No. DC-22-26567B

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                               Deana Williamson, Clerk
  cc:      Carlos Eugenio Serrano
           District Attorney Coryell County (Delivered Via E-Mail)
           Timothy Fitzpatrick (Delivered Via E-Mail)
           Presiding Judge 52nd District Court (Delivered Via E-Mail)
           Sharon Felfe Howell (Delivered Via E-Mail)
           Brittney Losack (Delivered Via E-Mail)
           10th Court Of Appeals Clerk (Delivered Via E-Mail)
           Stanley L. Schwieger (Delivered Via E-Mail)
           Bettie Louise Wells (Delivered Via E-Mail)




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA